                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN ROSS,                                            :       No.3:18cv1996
                       Plaintiff                      :
                                                      :       (Judge Munley)
        v.                                            :
                                                      :
BLACK CREEK TOWNSHIP,                                 :
JOSEPH LESCOWITCH, individually :
and in his official capacity, and                     :
BONNIE ADAMS, individually and in :
her official capacity,                                :
                       Defendants                     :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::
                                                 ORDER

       AND NOW, to wit, this 9th day of January 2019, it is hereby ORDERED as

follows:

       1. Defendants’ motion to dismiss (Doc. 3) is GRANTED as it pertains to

plaintiff’s Count III First Amendment violation claim;

       2. The Clerk of Court is directed to REMAND this case to the Court of

Common Pleas of Luzerne County so that the parties may litigate the remaining

state court claims; and

       3. The Clerk of Court is further directed to CLOSE this case.


                                                             BY THE COURT

                                                             s/ James M. Munley_______
                                                             JUDGE JAMES M. MUNLEY
                                                             United States District Court
